Case: 12-30873       Document: 00512239412         Page: 1     Date Filed: 05/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 13, 2013
                                     No. 12-30873
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MATTHEW MCKEE, also known as Fantom, also known as Fantomg, also
known as B.J. Hunnicutt,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:11-CR-62-8


Before JOLLY, BENAVIDES and DENNIS, Circuit Judges.
PER CURIAM:*
       Matthew McKee pleaded guilty to a single count of engaging in a child
exploitation enterprise, and he was sentenced in the middle of the guidelines
range (240 to 293 months) to a 265-month term of imprisonment and to a period
of supervised release of life. In this appeal, McKee contends that his sentence
is substantively unreasonable because it exceeded the statutory minimum




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30873     Document: 00512239412      Page: 2   Date Filed: 05/13/2013

                                  No. 12-30873

sentence by 25 months and because the Sentencing Guidelines did not account
sufficiently for his minimal criminal history.
      Because this question was not preserved in the district court, this court’s
review of the substantive reasonableness of the sentence is for plain error. See
Puckett v. United States, 556 U.S. 129, 134-35 (2009); see also United States v.
Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009).         To show plain error, an
appellant must show a forfeited error that is clear or obvious and that affects his
substantial rights. Puckett, 556 U.S. at 135. If he makes such a showing, this
court has the discretion to correct the error but only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id.
      On the record before us, McKee has not rebutted the presumption of
reasonableness that applies to within-guidelines sentences. See United States
v. Alonzo, 435 F.3d 551, 553-54 (5th Cir. 2006). No error has been shown, plain
or otherwise. The judgment is AFFIRMED.




                                        2